BARFIELD, Judge.
In the trial court, conflict was certified and demonstrated between the Public Defender’s representation of the Petitioner, accused of soliciting Felix Williams to commit two murders, and its continuing representation since 1980 of Williams, who was found not guilty of murder by reason of insanity and was later conditionally released from the state hospital. We need not address at this time whether the Public Defender’s Office is statutorily authorized to continue to represent Williams. We find that under the circumstances, the trial judge departed from the essential requirements of law in denying the Public Defender’s motion to withdraw.
The order is QUASHED, the stay of trial is lifted, and the case is remanded to the trial court for further proceedings consistent with this opinion.
JOANOS, C.J., and ERVIN, J., concur.